994 F.2d 843
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.SONORA STEEL, INC., Plaintiff Appellant,v.IOWA DEPARTMENT OF TRANSPORTATION;  Darrel Rensink, inofficial capacity as Director of the IA DOT,Defendants Appellees.
No. 92-3247.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 13, 1993.Filed:  June 2, 1993.

Before JOHN R. GIBSON, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Sonora Steel appeals an order of the district court1 denying Sonora's request for a preliminary injunction.  Sonora had sued the Iowa Department of Transportation in an attempt to regain certification as a "disadvantaged business enterprise."  We have examined the record and find no merit in Sonora's arguments.  We conclude that the district court's denial of a preliminary injunction was not an abuse of discretion.  The order of the district court is AFFIRMED.  See 8th Cir.  R. 47B.



1
 The Honorable Charles R. Wolle, United States District Judge for the Southern District of Iowa